

 
 
 
 

EXHIBIT 10(K)


SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER NON-PLAN COMPENSATION


Non-Employee Directors


The current fees paid to non-employee directors are as follows:


Non-employee directors of the Company are each paid $24,000 per year for their
services.  The Chairmen of the Board of Directors and of the Audit Committee
each receive an additional $5,000 for their duties as such while the Chairmen of
the Compensation Committee and the Nominating and Governance Committee each
receive an additional $3,500 per year for their duties as such. Members of
committees other than the Executive Committee, each receive an additional $1,000
for their duties as such.


Executive Officers


The current annual salaries of the executive officers are as follows:


Matthew Boyle, President and Chief Executive Officer
-- British Pounds 193,800


Paul N. Farquhar, Vice President, Treasurer and Chief Financial Officer
-- British Pounds 118,965


Annual cash bonuses will be determined at the end of the year.




* * * * *


Further information about compensation of directors and executive officers is
found in the Company’s proxy statements on file with the Commission, as well as
in periodic Form 8-K filings by the Company.

 
 
 
 
